Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over De Sousa US 20080298275 in view of Zander US 20190082412, Hofmann US 6112066, and Gormley US 8824971.

Regarding claim 1, 2, De Sousa teaches a method for bidirectional data transmission in a system or narrowband system between a base station and at least one terminal device (GSM, [0123], full duplex, [0130]), the method comprising the following steps:

transmitting the data between the base station and the at least one terminal device over different frequencies (down link (down link transmission frequencies (in a hopping pattern) are offset from the uplink transmission frequencies by a constant separation, [0130]);
defining a basic transmit frequency for transmitting data from the at least one terminal device to the base station (Examiner corresponds the basic transmit frequency to be the an uplink transmission of the reference);
using the at least one terminal device to define a terminal device transmit frequency on a terminal device side for transmitting data from the at least one terminal device to the base station, and providing a frequency offset between the basic transmit frequency and the terminal device transmit frequency (down link (down link transmission frequencies (in a hopping pattern) are offset from the uplink transmission frequencies by a constant separation, [0130]);
using the at least one terminal device to open a receive window to receive data originating from the base station, and taking the frequency offset into account for opening the receive window (Examiner maintains this limitation is implied given the frequency offset between the base station and terminal device transmission frequencies is known).

De Sousa is silent on using the base station to determine the terminal device transmit frequency.
Zander teaches using the base station to determine the terminal device transmit frequency (the base station may determine a frequency drift of the reference frequency source of the radio device, [0019, 0103]).
Therefore it would have been obvious to one of ordinary skill in the art, to modify the system of De Sousa by using the base station to determine the terminal device transmit frequency, as shown by Zander. This modification would benefit the system by taking into account frequency drift in the transmission from the terminal device to the base station.
Although the combination is silent on using the base station to transmit data to the at least one terminal device based on the determined terminal device transmit frequency, given Zander teaches the base station may determine a frequency drift of the reference frequency source of the radio device and De Sousa teaches the down link transmission frequencies are offset from the uplink transmission frequencies by a constant separation, the Examiner maintains this limitation would have been obvious in view of the combination.


	However, these limitations are well known in the art. See 
Hofmann US 6112066 col. 1 lines 22-40 and Gormley US 8824971 claim 1.
Therefore it would have been obvious to one of ordinary skill in the art, to modify the system of the combination by   providing each of the at least one terminal device and the base station with their own frequency reference unit, as shown by Hofmann and Gormley. This modification would benefit the system by accounting for frequency drift between the base station and terminal.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of De Sousa, Zander, Hofmann, and Gormley as applied to claim 2 above, and further in view of Moriai US 20050070237.

The combination is silent on using the at least one terminal device to define a further terminal device transmit frequency on the terminal device side to transmit data from the at least one terminal device to the base station, and providing 
using the at least one terminal device to take the offset into account for opening the receive window of the further terminal device transmit frequency; and
using the base station to determine the terminal device transmit frequency of the data transmitted by the at least one terminal device at the further terminal device transmit frequency.
Moriai teaches using the at least one terminal device to define a further terminal device transmit frequency on the terminal device side to transmit data from the at least one terminal device to the base station, and providing a further frequency offset between the basic transmit frequency and the further terminal device transmit frequency;
using the at least one terminal device to take the offset into account for opening the receive window of the further terminal device transmit frequency; and
using the base station to determine the terminal device transmit frequency of the data transmitted by the at least one terminal device at the further terminal device transmit frequency (The frequency offset estimation unit 152 measures a phase difference between predetermined chips in the signal output from the demodulation unit 46 in a time period for SYNC 
Therefore it would have been obvious to one of ordinary skill in the art, to modify the system of the combination by   using the at least one terminal device to define a further terminal device transmit frequency on the terminal device side to transmit data from the at least one terminal device to the base station, and providing a further frequency offset between the basic transmit frequency and the further terminal device transmit frequency; using the at least one terminal device to take the offset into account for opening the receive window of the further terminal device transmit frequency; and
using the base station to determine the terminal device transmit frequency of the data transmitted by the at least one terminal device at the further terminal device transmit frequency, as shown by Moriai. This modification would benefit the system by accurately determining the frequency offset.

Claims 4-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over De Sousa US 20080298275 in view of Moriai US 20050070237, Hofmann US 6112066, and Gormley US 8824971.



transmitting the data between the base station and the at least one terminal device over different frequencies (down link (down link transmission frequencies (in a hopping pattern) are offset from the uplink transmission frequencies by a constant separation, [0130]);
using the at least one terminal device to open a receive window to receive data originating from the base station, and taking the frequency offset into account for opening the receive window (Examiner maintains this limitation is implied given the frequency offset between the base station and terminal device transmission frequencies is known).

De Sousa is silent on providing each of the at least one terminal device and the base station with at least one radio chip;
connecting the frequency reference units to the radio chips;

Moriai teaches providing each of the at least one terminal device and the base station with at least one radio chip;
connecting the frequency reference units to the radio chips;
measuring frequency-influencing effects of the radio chips and thereby determining a frequency offset (The frequency offset estimation unit 152 measures a phase difference between predetermined chips in the signal output from the demodulation unit 46 in a time period for SYNC of the bust signal. The measured phase difference is divided by a period of time corresponding to an interval between predetermined chips so as to determine a frequency offset,[0105]).
Therefore it would have been obvious to one of ordinary skill in the art, to modify the system of De Sousa by   providing each of the at least one terminal device and the base station with at least one radio chip; connecting the frequency reference units to the radio chips; measuring frequency-influencing effects of the radio chips and thereby determining a frequency offset, as shown by Moriai. This modification would benefit the system by accurately determining the frequency offset.


	However, these limitations are well known in the art. See 
Hofmann US 6112066 col. 1 lines 22-40 and Gormley US 8824971 claim 1.
Therefore it would have been obvious to one of ordinary skill in the art, to modify the system of the combination by   providing each of the at least one terminal device and the base station with their own frequency reference unit, as shown by Hofmann and Gormley. This modification would benefit the system by accounting for frequency drift between the base station and terminal.

Regarding claim 5, fixing and defining the basic transmit frequency in advance (De Sousa: down link transmission frequencies (in a hopping pattern) are offset from the uplink transmission frequencies by a constant separation, [0130]).

Regarding claim 6, providing the frequency offset as a fixed value defined in advance (De Sousa: down link transmission frequencies (in a hopping pattern) are offset from the uplink transmission frequencies by a constant separation, [0130]).

.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of De Sousa, Moriai, Hofmann, and Gormley as applied to claim 4 above, and further in view of Strawcynski US 5239682.

The combination is silent on using the at least one terminal device to define the terminal device transmit frequency for avoiding at least one of interference-affected frequencies or interference-affected frequency ranges.
Strawcynski teaches using the at least one terminal device to define the terminal device transmit frequency for avoiding at least one of interference-affected frequencies or interference-affected frequency ranges (The subscriber terminal can then select frequencies or traffic channels of those indicated in the list which are also free of interference at the subscriber end of the link, col. 4 lines 3 – 43).
Therefore it would have been obvious to one of ordinary skill in the art, to modify the system of the combination by   .

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of De Sousa, Moriai, Hofmann, and Gormley as applied to claim 4 above, and further in view of Ritter US 6577615.

The combination is silent on using the at least one terminal device to measure at least one of its own transmit power or an external power and to define the terminal device transmit frequency based on the measuring step,
Ritter teaches using the at least one terminal device to measure at least one of its own transmit power or an external power and to define the terminal device transmit frequency based on the measuring step (claim 8).
Therefore it would have been obvious to one of ordinary skill in the art, to modify the system of the combination by   using the at least one terminal device to measure at least one of its own transmit power or an external power and to define the .

Claims 10, 13, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over De Sousa US 20080298275 in view of Parrikar US 6522306, Hofmann US 6112066, and Gormley US 8824971.

Regarding claim 10, De Sousa teaches a method for bidirectional data transmission in a system or narrowband system between a base station and at least one terminal device (GSM, [0123], full duplex, [0130]), the method comprising the following steps:

transmitting the data between the base station and the at least one terminal device over different frequencies;
carrying out the data transmission from the at least one terminal device to the base station at frequencies of an uplink band;
carrying out the data transmission from the base station to a terminal device at frequencies of a downlink band;
using the base station to transmit data to the at least one terminal device based on the determined terminal device transmit frequency (down link transmission frequencies (in a hopping 
De Sousa is silent on using the base station to transmit data to the at least one terminal device based on the determined terminal device transmit frequency and taking a width of the downlink band into account; and
using the at least one terminal device to take the width of the downlink band into account for opening the receive window.
Parrikar teaches using the base station to transmit data to the at least one terminal device based on the determined terminal device transmit frequency and taking a width of the downlink band into account; and
	using the at least one terminal device to take the width of the downlink band into account for opening the receive window (receive data over a downlink receive microwave band or window of from 28.3 GHz through 28.6 GHz (a 300 MHz band)col. 2 line 66 - col. 3 line 8).
Therefore it would have been obvious to one of ordinary skill in the art, to modify the system of De Sousa by using the base station to transmit data to the at least one terminal device based on the determined terminal device transmit frequency and taking a width of the downlink band into account; and using the at least one terminal device to take the width of the downlink band into account for opening the receive window, 

The combination is silent on providing each of the at least one terminal device and the base station with their own frequency reference unit.
	However, these limitations are well known in the art. See 
Hofmann US 6112066 col. 1 lines 22-40 and Gormley US 8824971 claim 1.
Therefore it would have been obvious to one of ordinary skill in the art, to modify the system of the combination by   providing each of the at least one terminal device and the base station with their own frequency reference unit, as shown by Hofmann and Gormley. This modification would benefit the system by accounting for frequency drift between the base station and terminal.

Regarding claim 13, making the position of the uplink band and the position of the downlink band known to the base station and to the at least one terminal device (De Sousa: down link transmission frequencies (in a hopping pattern) are offset from the uplink transmission frequencies by a constant separation, [0130]).

.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of De Sousa, Parrikar, Hofmann, and Gormley as applied to claim 10 above, and further in view of Chen US 20020055360.

The combination is silent on making the uplink band wider than the downlink band.
	Chen teaches making the uplink band wider than the downlink band (FIG. 2B, when the uplink is congested, i.e., when the uplink traffic is great, part of the downlink band 14 is used as an extension of the uplink band 13, [0037]).
Therefore it would have been obvious to one of ordinary skill in the art, to modify the system of the combination by   making the uplink band wider than the downlink band, as shown by Chen. This modification would benefit the system by helping to alleviate uplink congestion (Chen: [0037]).

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of De Sousa, Parrikar, Hofmann, and Gormley as applied to claim 10 above, and further in view of Nilsson US 20100145685.

The combination is silent on providing channels of the bidirectional data transmission in the system or narrowband system with a channel bandwidth range selected from the group consisting of:

from 1 kHz to 25 kHz, or
from 2 kHz to 6 kHz, or
from 3 kHz to 5 kHz.
Nilsson teaches providing channels of the bidirectional data transmission in the system or narrowband system with a channel bandwidth range of 2 kHz to 6 kHz ([0024]).
Therefore it would have been obvious to one of ordinary skill in the art, to modify the system of the combination by   providing channels of the bidirectional data transmission in the system or narrowband system with a channel bandwidth range of 2 kHz to 6 kHz, as shown by Nilsson. This modification would benefit the system by choosing an optimal channel bandwidth range for voice communication.

Claims 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of De Sousa, Parrikar, Hofmann, and Gormley as applied to claim 10 above, and further in view of Minemura US 20110300811.

Regarding claim 18 and 19, Minemura makes obvious the limitations using the base station to transmit the data to the respective terminal device incorporating a maximum frequency tolerance of the at least one terminal device and using the at least one terminal device to take into account a maximum frequency tolerance for opening the receive window ([0105], claim 11).
Therefore it would have been obvious to one of ordinary skill in the art, to modify the system of the combination by   using the base station to transmit the data to the respective terminal device incorporating a maximum frequency tolerance of the at least one terminal device and using the at least one terminal device to take into account a maximum frequency tolerance for opening the receive window, as suggested by Minemura. This modification would benefit the system by optimize the size of the receive window.

Allowable Subject Matter
Claims 12, 16, and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD B ABELSON whose telephone number is (571)272-3165.  The examiner can normally be reached on M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the 






/RONALD B ABELSON/Primary Examiner, Art Unit 2476